FILED
                              NOT FOR PUBLICATION                            DEC 23 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 BAKHTAWAR SINGH,                                 No. 06-75791

               Petitioner,                        Agency No. A079-282-311

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Bakhtawar Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).



JLA/Research
judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence an IJ’s adverse

credibility finding. Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007). We

dismiss in part and deny in part the petition for review.

       We lack jurisdiction to review the agency’s determination that Singh’s

application for asylum is time-barred because that finding is based on disputed

facts. See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 479 F.3d 646, 650 (9th

Cir. 2007) (per curiam) (“‘questions of law’ as it is used in [the Real ID Act],

extends to questions involving the application of statutes or regulations to

undisputed facts[.]”). Accordingly, we dismiss the petition for review as to

Singh’s asylum claim.

       Singh testified inconsistently about whether he knew the people who met at

his farm house had militant links. Substantial evidence supports the IJ’s adverse

credibility finding based on this testimony because the discrepant accounts of the

circumstances leading to his arrests go to the heart of his claim. See Li v. Ashcroft,

378 F.3d 959, 962 (9th Cir. 2004). Accordingly, in the absence of credible

testimony, Singh’s withholding of removal claim fails. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).


JLA/Research                               2                                    06-75791
       Because Singh’s CAT claim is based on the testimony the agency found not

credible, and he points to no other evidence showing it is more likely than not he

will be tortured in India, his CAT claim also fails. Id. at 1156-57.

       Respondent’s January 2, 2008 motion to supplement the administrative

record is granted.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




JLA/Research                              3                                   06-75791